Citation Nr: 1131215	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-36 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder. 

2.  Entitlement to service connection for a bilateral ankle disorder. 

3.  Entitlement to service connection for a lumbar spine disorder. 

4.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had unverified active military service from June 4, to September 22, 1995.  He served in the West Virginia Army National Guard (WVARNG) from June 1994 to December 2003.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in part, denied service connection for bilateral ankle and shoulder disorders, a low back disorder and a bilateral hearing loss disability.  The Veteran appealed the RO's December 2005 rating action as to those issues.  

Also on appeal from the RO's December 2005 rating action were the issues of entitlement to service connection for a left knee disorder and left eye disorder (originally claimed as vision problems).  By a May 2008 rating decision, the RO granted service connection for residuals of a left knee injury and a left eye disability; initial noncompensable evaluations were assigned, effective March 20, 2005--the date VA received the Veteran's initial claim for compensation for the above-cited service-connected disabilities.  As the Veteran has not disagreed with the initial noncompensable evaluations or the effective date of March 20, 2005, these issues are no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

The  issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The competent and probative evidence of record does not show that the Veteran currently has a bilateral shoulder disorder. 

2.  The competent and probative evidence of record does not show that the Veteran currently has a bilateral ankle disorder.

3.  The competent and probative evidence of record does not show that the Veteran currently has a low back disorder.

4.  The competent and probative evidence of record does not show that the Veteran currently has a bilateral hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

2.  A bilateral ankle disorder was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

3.  A low back disorder was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

4.  A bilateral hearing loss disability for VA compensation purposes was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In a March 2005 pre-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection for bilateral shoulder and ankle disorders, low back disorder, and a bilateral hearing loss disability for VA compensation purposes.  

The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the above-cited service connection claims.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO&IC).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, via the above-cited March 2005 letter, notice was provided to the Veteran prior to the appealed December 2005 rating action.  Id.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  The Veteran has not received notice concerning the downstream disability rating(s) and effective date(s) elements for the claims for service connection for bilateral shoulder and ankle disorders, low back disorder, and bilateral hearing loss disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, because the Board concludes that the preponderance of the evidence is against the above-cited service connection claims, any questions as to the appropriate downstream disability rating(s) and/or effective date(s) to be assigned are moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the above-cited service connection claims.

Aside from a June 1994 entrance examination report, the remainder of the Veteran's service treatment records (STRs) for his period of unverified active military service from June to September 2005 have not been located, and there is an August 2007 Formal Finding of Unavailability on file.  (See August 2007 Formal Finding of Unavailability reflecting that searches for the above-cited STRs from the Records Management Center (RMC)'s records and the National Personnel Records Center's Personnel Information Exchange System (PIES) were negative.  The law provides that if potentially relevant records are unavailable, and that they may have been destroyed while in the possession of the Government, the duty to assist is heightened and VA is obligated to advise the claimant of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody)."  In an August 2007 letter, the RO advised the Veteran of potential alternative sources of information that could substantiate his service connection claims, in accordance with Dixon, supra.

Post-service VA examination reports, as well as statements from the Veteran, have been obtained and associated with the claims file.  Regarding the claims for service connection for bilateral shoulder and ankle disorders and low back disorder, the Veteran has not been afforded VA examinations with opinions to determine the etiology of the above-cited disorders.  There is, however, no competent medical evidence showing that the Veteran has been diagnosed as having any of the above-cited disorders or that he has complained of any symptoms related thereto.  By "competent medical evidence" it is meant, in part, that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Therefore, VA examinations and medical opinions are not necessary for the claims for service connection for bilateral shoulder and ankle disorders and low back disorder.  Id.

In April 2008, VA examined the Veteran to determine the etiology of his claimed hearing loss disability for VA compensation purposes.  A copy of the April 2008 examination report has been associated with the claims file.  

Accordingly, the Board finds that no prejudice to the Veteran will result from an adjudication of this appeal in the decision below.  Rather, remanding this case for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II. Laws and Regulations

(i) Service Connection-general criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2010).  Under the law, active service includes (1) active duty, (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  Simply stated, service connection is available for injuries and/or diseases incurred during active duty or active duty for training but (except for the exceptions listed in this paragraph) only for injuries, and not diseases, sustained on inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 (1994).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  Inactive duty for training is generally duty (other than full- time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23)(West 2002); 38 C.F.R. § 3.6(d) (2010).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as arthritis and sensorineural hearing loss, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service- connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period ; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").

(ii) Hearing Loss Disability-criteria

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385 (2010).  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  Id.

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 (1993).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.16(a) (2010).

III. Merits Analysis

The Veteran seeks service connection for bilateral shoulder and ankle disorders, low back disorder and a bilateral hearing loss disability for VA compensation purposes.  
He contends that he currently has the above-cited disorders and that they had their onset during his period of unverified active military service and service in the WVARNG.

The threshold question to be answered is whether the Veteran currently has bilateral shoulder and ankle disorders, low back disorder and a bilateral hearing loss disability for VA compensation purposes.  If, and only if, that question can be answered in the affirmative would it be necessary to explore the question of whether such disabilities are etiologically linked to his period of active military service and/or his period of service in the WVARNG.

At the outset, the Board does not find, and the Veteran does not allege, that there is evidence of arthritis of the shoulders, ankles and low back or sensorineural hearing loss manifested to a compensable degree within a year of discharge from his period of unverified active military service in September 1995.  Thus, an award of service connection for shoulder and ankle disorders and hearing loss on a presumptive basis is not warranted.  38 U.S.C.A. §§ 3.307, 3.309.  (Parenthetically, and as noted in the preceding laws and regulation section, the presumption of service incurrence for certain diseases, such as arthritis and sensorineural hearing loss, does not extend to the Veteran's period of active duty for training with the WVARNG.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309).

The Board finds that because the preponderance of the competent and credible medical evidence of record is against a finding that the Veteran currently has bilateral shoulder and ankle disorders, low back disorder or a bilateral hearing loss disability for VA compensation purposes, the claims will be denied on that basis in the analysis below.

As to the Veteran's contention that he currently has bilateral shoulder and ankle disorders, a low back disorder and a bilateral hearing loss disability for VA compensation purposes, the Board has determined that he is not medically qualified to render such opinions.  In arriving at such a conclusion, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2010).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for the cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran 's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

While the Veteran, is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to clinically diagnosis himself as having bilateral shoulder and ankle disorders, low back disorder or a hearing loss disability for VA compensation purposes or to relate any of these disorders, if found to be present, to his period of active military service or service in the WVARNG.  Barr, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  The Board thus finds his statements regarding the diagnosis of the claimed disabilities to be of no probative value.

In the category of competent evidence, and as previously indicated herein, aside from a June 1994 entrance examination report, the Veteran's service treatment records from his period of unverified active military service from June to September 1995 are not of record.  However, STRs from his service with the WVARNG are of record.  These records show that during a period of active duty for training in February 1999, the Veteran was diagnosed as having low back strain, which was found to have occurred five (5) months previously and to be resolving, aside from some slight pain.  (See February 1999 Report of Medical History).  The remainder of the Veteran's STRs from his WVARNG service are wholly devoid of any subjective complaints or clinical pathology associated with his shoulders, ankles and low back and hearing loss.  

There is no post-service evidence, private or VA, reflecting that the Veteran currently has bilateral shoulder and ankle disorders, low back disorder or a bilateral hearing loss disability for VA compensation purposes.  (See April 2008 VA audiological examination report reflecting that the Veteran had failed to meet the criteria for a bilateral hearing loss disability for VA compensation purposes in accordance with 38 C.F.R. § 3.385).  

Simply put, aside from a sole entry of low back strain in February 1999 during the Veteran's period of West Virginia Army National Guard, there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has (italics added for emphasis) bilateral shoulder and ankle disorders, low back disorder and a bilateral hearing loss disability for VA compensation purposes, nor is there evidence of the existence of either of these disorders, or complaints of symptoms related thereto, at any time since VA received the Veteran's claim for original compensation for the above-cited disorders in March 2005.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  To the contrary, the medical evidence of record shows that the Veteran does not have bilateral shoulder and ankle disorders, low back disorder and a bilateral hearing loss disability for VA compensation purposes or that he has ever complained of symptoms related thereto. 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). Clearly the competent medical evidence of record is negative for bilateral shoulder and ankle disorders, low back disorder, and bilateral hearing loss disability for VA compensation purposes.  The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he has bilateral shoulder and ankle disorders, low back disorder and bilateral hearing loss disability for VA compensation purposes, and that service connection for these disorders must be denied on that basis.

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claims for service connection for bilateral shoulder and ankle disorders, low back disorder and a bilateral hearing loss disability for VA compensation purposes, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)


ORDER

Service connection for a bilateral shoulder disorder is denied. 

Service connection for a bilateral ankle disorder is denied. 

Service connection for a low back disorder is denied.  

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


